404 F.2d 1383
Dewey DEEL, Appellant,v.Wilbur J. COHEN, Secretary of Health, Education and Welfare, Appellee.
No. 12746.
United States Court of Appeals Fourth Circuit.
Dec. 26, 1968.

Robert T. Winston, Norton, Va., on brief for appellant.
William C. Breckinridge, Asst. U.S. Atty., on brief for appellee.
Before BOREMAN, BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
The application of Dewey Deel to be granted a period of disability and disability benefits under Sections 216(i) and 223 of the Social Security Act, 42 U.S.C. 416(i) and 423, was denied by the Secretary of Health, Education, and Welfare.  He found that Deel's proof did not establish disability within the meaning of those sections.  Failing in his later suit in the District Court against the Secretary, pursuant to Section 205(g), 42 U.S.C. 405(g), to obtain these privileges and benefits, the claimant appeals.  We, too, must decline his request.


2
The District Judge's opinion fully states the claim and its environmental circumstances, with specific fact findings and conclusions of law.  It demonstrates that substantial evidence was not wanting for the Secretary's decision.  We join in these findings, and for the reasons set forth in the opinion, we now affirm the judgment of the District Court.  Deel v. Gardner, Secretary of Health, Education and Welfare, 288 F.Supp. 105 (W.D.Va.1968).


3
Affirmed.